Citation Nr: 0904688	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-24 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for bilateral hearing loss, 
effective May 14, 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In a December 2005 correspondence, the veteran requested a 
video conference before the Board to be held via 
videoconference from the RO in St. Petersburg, Florida.  As 
such a hearing has not yet been conducted, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video 
hearing in connection with this appeal to 
be held at the RO in St. Petersburg, 
Florida.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




